internal_revenue_service number release date index number --------------------------- ---------------------------------- ---------------------------------------- in re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-135594-18 date date legend date settlor spouse trust child child child child child child trust trust trust trust trust trust state grandfather grandmother x y year --------------------------- ------------------------------------------------------ ----------------------------------------------------- ----------------------------------------------------------------- -------------------------------------------------- ----------------------------------------------- -------------------------------------------------- -------------------------------------------------- ----------------------------------------------- -------------------------------------------------- -------------------------------------------------------------------- ------------------------ ----------------------------------------------------------------- ------------------------ ------------------------------------------------------------------- ------------------------ -------------------------------------------------------------------- ------------------------ ----------------------------------------------------------------- ------------------------ ------------------------------------------------------------------- ------------------------ ------------- -------------------------------------------------------- ------------------------------------------------------ ---------- -------- ------- plr-135594-18 year year year attorney date date court statute statute ------- ------- ------- ------------------------- ----------------------- ------------------- ------------------------------------------------------------ ----------------------------------------- ----------------------------------------- dear ------------------ this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings on the gift estate and generation-skipping_transfer gst tax consequences of the proposed reformation of an irrevocable_trust facts the facts submitted and the representations made are as follows on date a date after date settlor executed an irrevocable_trust trust with spouse as trustee for the benefit of their six children child child child child child and child and their descendants pursuant to the terms of trust six separate trusts trust trust trust trust trust and trust were established one to benefit each child collectively the children’s trusts individually a child’s trust the children’s trusts are governed by the laws of state under paragraphs dollar_figure and of trust each child is the primary beneficiary of his or her child’s trust property transferred to trustee shall be allocated among the children’s trusts equally between all of such trusts paragraph provides that during each primary beneficiary’s life the trustee shall distribute all of the income of such beneficiary’s child trust to the primary beneficiary and may distribute such portion or all of the principal of such child’s trust to or for the support maintenance medical_expenses health and education of the primary beneficiary as the trustee in her sole and absolute judgment and discretion determines under paragraph at the time of death of the primary beneficiary such child’s trust shall continue in separate trust shares per stirpes for his or her lineal_descendants and upon the death of each of such respective lineal_descendants then plr-135594-18 for such respective deceased lineal descendant’s lineal_descendants in separate trust shares per stirpes for their respective lives and so forth until such trusts terminate under paragraph paragraph dollar_figure provides that any trust created under trust if not otherwise fully terminated shall terminate fully and all principal and undistributed_income shall be distributed to the respective income_beneficiary at the end of twenty-one years after the death of the last to die of settlor and all primary beneficiaries of the trusts created under trust paragraph dollar_figure provides generally that the trustee may receive property from the settlor or any other person or persons by lifetime_gift under a will or trust or from any other source with respect to additions during any calendar_year from any donor each beneficiary may demand for a period of thirty days immediately after each such initial contribution and any additions during any calendar_year from each donor up to the maximum amount allowable with respect to such donor as an annual exclusion for gift_tax purposes within sec_2503 and sec_2513 payable in cash or in_kind immediately upon receipt by the trustee of the demand in writing such payment shall be made from the gift of that donor for that year or from property purchased with such gift if any such beneficiary is a minor at the time of such gift of any donor for that year or if any such beneficiary fails in legal capacity for any reason at such time then such beneficiary’s guardian may make such demand on behalf of said beneficiary and the property received pursuant to such demand shall be held by the guardian for the benefit of said beneficiary the trustee shall give written notice of the receipt of any property by the trustee to be held in trust hereunder to all beneficiaries of the trust or to the guardian of any minor beneficiary or any other beneficiary who fails in legal capacity within thirty days of the receipt of such property settlor transferred dollar_figurex to each child’s trust in year year year and year settlor timely filed form sec_709 united_states gift and generation-skipping_transfer_tax returns for year year year and year on each form_709 settlor and spouse signified consent to treat all gifts made by settlor in year year year and year as having been made one-half by each spouse under sec_2513 on each form_709 for year year and year the transfers of dollar_figurex to each child’s trust were incorrectly reported on form sec_709 schedule a part 1-gifts subject only to gift_tax instead of schedule a part 3-indirect skips no affirmative allocation of gst_exemption was made to the transfers to each child’s trust furthermore the automatic allocation of the gst_exemption was not reported on schedule c computation of generation-skipping_transfer_tax grandfather transferred dollar_figurey to each child’s trust in year and year grandfather and grandmother timely filed form sec_709 for year and year on each form_709 grandfather and grandmother signified consent to treat all gifts made by grandfather in year and year as having been made one-half by each spouse under sec_2513 on plr-135594-18 each form_709 for year and year the transfers of dollar_figurey to each child’s trust were incorrectly reported as an outright gift to each of child through child on schedule a part 1-gifts subject only to gift_tax instead of a gift to each child’s trust on schedule a part 2-direct skips no affirmative allocation of gst_exemption was made to the transfers to each child’s trust furthermore accountant left blank schedule c of form sec_709 for both grandfather and grandmother for year and year attorney drafted trust settlor created and funded trust relying on the advice of attorney based on affidavits of settlor and attorney settlor created trust to provide for his descendants of all generations and to reduce the overall transfer_taxes payable on trust assets by ensuring that the assets held in trust would not be includible in a primary beneficiary’s gross_estate upon his or her death and to minimize the amount subject_to gst tax by utilizing settlor’s and spouse’s gst_exemption settlor also intended to ensure that the primary beneficiary would avoid incurring federal gift and estate_tax in connection with a transfer to trust the withdrawal provision in paragraph dollar_figure contains a drafting error each primary beneficiary’s withdrawal right over the assets contributed to a child’s trust in any given year is not limited to the greater of dollar_figure or percent of the value of the trust assets accordingly any lapse of a primary beneficiary’s withdrawal right would be treated as a taxable transfer by that primary beneficiary under sec_2514 to the extent that the property that could have been withdrawn exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets subject_to withdrawal moreover each primary beneficiary would become a transferor to his or her child’s trust for gst tax purposes with respect to the portion of the child’s trust constituting a gift by the child thereby preventing i an effective deemed_allocation of gst_exemption under sec_2632 by settlor and spouse with respect to settlor’s transfers to that child’s trust for each of year year year and year and ii an effective deemed_allocation of gst_exemption under sec_2632 by grandfather and grandmother with respect to grandfather’s transfer to that child’s trust for each of year and year in addition the portion of each child’s trust relating to the lapsed withdrawal right in excess of dollar_figure or percent of the value of the trust assets would be included in the primary beneficiary’s gross_estate for estate_tax purposes the error was discovered when settlor engaged new estate_planning counsel who reviewed settlor’s current estate plan including trust settlor was informed of the drafting error that defeated the intent of the settlor in establishing trust on date trustee filed a petition in state court requesting judicial reformation of the erroneous provision of paragraph effective as of the date trust was originally created on date state court issued an order reforming trust to eliminate the scrivener’s error retroactive to the date of trust’s creation the order is contingent upon the issuance of a favorable private_letter_ruling by the internal_revenue_service plr-135594-18 as reformed trust limits the annual lapse of each primary beneficiary’s withdrawal right to the greater of dollar_figure or percent of the value of the trust assets you have requested the following rulings as a result of the reformation no child will be deemed to have released a general_power_of_appointment within the meaning of sec_2514 and sec_2041 by reason of the lapse of any right of withdrawal held by the child with respect to any transfers to his or her child’s trust accordingly no child will be deemed to have made a taxable gift under sec_2514 to his or her child’s trust and no part of his or her child’s trust will be included in his or her gross_estate under sec_2041 as a result of the reformation the only transferors to each child’s trust for gst tax purposes are settlor spouse grandfather and grandmother as a result of the reformation each of settlor’s and spouse’s gst_exemption is automatically allocated to one-half of the transfers by settlor to each child’s trust and each of grandfather’s and grandmother’s gst_exemption is automatically allocated to one-half of the transfers by grandfather to each child’s trust law and analysis ruling sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides generally that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised plr-135594-18 sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2501 provides generally that a tax is imposed for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the rule_of the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it plr-135594-18 finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides in part that a proceeding to approve or disapprove a proposed modification or termination of a_trust may be commenced by a trustee or a beneficiary state statute provides in part that the court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor’s intention if it is proved by clear_and_convincing evidence that the settlor’s intent or the terms of the trust were affected by a mistake of fact or law in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that the original terms of paragraph resulting from a scrivener’s error were contrary to the intent of settlor the purpose of the reformation is to correct the scrivener’s error not to alter or modify the trust instrument accordingly based on the facts presented and the representations made we conclude that as a result of the reformation of trust each of settlor’s children child through child does not possess general powers of appointment over the assets of his or her respective child’s trust except to the extent of each child’s withdrawal right under the reformed trust instrument as a result of the reformation no child will be deemed to have released a general_power_of_appointment within the meaning of sec_2514 and sec_2041 by reason of the lapse of any right of withdrawal held by the child with respect to any transfers to his or her child’s trust accordingly no child will be deemed to have made a taxable gift under sec_2514 to his or her child’s trust and no part of his or her child’s trust will be included in his or her gross_estate under sec_2041 ruling sec_2 and sec_2513 provides generally that a gift made by one spouse to any person other than the donor’s spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_25_2513-1 of the gift_tax regulations provides that the consent is effective only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period except in part if one spouse transferred property in part to his or her spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and severable from the interest transferred to his spouse plr-135594-18 sec_25_2513-1 provides that the consent applies alike to gifts made by one spouse alone and to gifts made partly by each spouse provided such gifts were to third parties and do not fall within any of the exceptions set forth in sec_25_2513-1 through b the consent may not be applied only to a portion of the property interest constituting such gifts if the consent is effectively signified on either the husband’s return or the wife’s return all gifts made by the spouses to third parties except as described in subparagraphs through of this paragraph during the calendar_period will be treated as having been made one-half by each spouse sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2652 provides in part that the term transferor means in the case of any property subject_to the tax imposed by chapter the donor sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter under sec_26_2652-1 example t transfers dollar_figure to a new trust providing that the trust income is to be paid to t’s child c for c’s life and on the death of c the trust principal is to be paid to t’s grandchild gc the trustee has discretion to distribute plr-135594-18 principal for gc’s benefit during c’s lifetime c has a right to withdraw dollar_figure from the trust for a 60-day period following the transfer thereafter the power lapses c does not exercise the withdrawal right the transfer by t is subject_to federal gift_tax because a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits and thus t is treated as having transferred the entire dollar_figure to the trust on the lapse of the withdrawal right c becomes a transferor to the extent c is treated as having made a completed_transfer for purposes of chapter therefore except to the extent that the amount with respect to which the power_of_withdrawal lapses exceeds the greater of dollar_figure or percent of the value of the trust property t remains the transferor of the trust property for purposes of chapter sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_2632 if an individual makes a direct_skip transfer during his or her lifetime any unused portion of such individual’s gst_exemption is automatically allocated to the property transferred to the extent necessary to make the inclusion_ratio zero under sec_2612 the term direct_skip means a transfer subject_to tax imposed by chapter or of an interest in property to a skip_person sec_26_2632-1 provides in part that an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates a form_709 need not be filed to report an automatic allocation sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by plr-135594-18 chapter made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the exceptions enumerated in i through vi apply sec_2642 provides in part that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 in this case each child’s trust is a gst_trust for purposes of sec_2632 settlor and spouse timely filed form sec_709 for year year year and year signifying their consent to treat the gifts made in each of year year year and year to each child’s trust as having been made one-half by each spouse under sec_2513 accordingly under sec_2652 settlor and spouse will be treated as the transferor of one-half of the value of the entire property transferred to each child’s trust in year year year and year based on the facts presented and the representations made we rule that the automatic allocation rules under sec_2632 apply to allocate settlor’s and spouse’s gst_exemption to one-half of the transfers of property made to each child’s trust in each of year year year and year grandfather and grandmother timely filed form sec_709 for year and year signifying their consent to treat the gifts made in each of year and year to each child’s trust as having been made one-half by each spouse under sec_2513 accordingly under sec_2652 grandfather and grandmother will be treated as the transferor of one-half of the value of the entire property transferred to each child’s trust in year and year based on the facts presented and the representations made we rule that the automatic allocation rules under sec_2632 apply to allocate grandfather’s and grandmother’s gst_exemption to one-half of the transfers of property made to each child’s trust in each of year and year in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-135594-18 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
